Case 8:19-cv-00545-JDW-AEP Document 85 Filed 05/11/20 Page 1 of 4 PagelD 1369

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

PUBLIX SUPER MARKETS, INC.,
Plaintiff,
v. Case No: 8:19-ev-545-T-27AEP

PATRICIA FIGAREAU, individually and
on behalf of L.P., a minor, FRANTZ

PAUL, individually and on behalf of L.P., a
minor, MARIA D. TEJEDOR, DIEZ-
ARGUELLES & TEJEDOR, P.A.,

Defendants.
/

ORDER

BEFORE THE COURT are Plaintiff Publix Super Markets, Inc.’s Motion for Sanctions
for Failure to Appear at Mediation (Dkt. 67) and Defendants’ response (Dkt. 73). Upon
consideration, the motion is DENIED.

BACKGROUND

The Case Management and Scheduling Order required the parties to “participate in
mediation.” (Dkt. 42 at 2). The parties agreed to mediate at the Attorney Defendants’ law office in
Orlando on February 20, 2020. (Dkt. 55). Defendants Figareau and Paul did not appear at the
mediation. (Dkt. 67-1 at 2; Dkt. 72). The mediator’s report reflects that “[t]he remaining parties

attended and participated in the mediation conference.”! (Dkt. 72).

In an affidavit attached to Defendants’ response, Attorney Diez-Arguelles avers that he

 

' The mediator’s report appears to contradict Publix’ contention that Defendant Tejedor “did not participate”
in the mediation. See (Dkt. 67 at 3 n.1; Dkt. 67-1; Dkt. 72). Any such dispute, however, is immaterial to the resolution
of the motion.
Case 8:19-cv-00545-JDW-AEP Document 85 Filed 05/11/20 Page 2 of 4 PagelD 1370

“had instructed [his] staff to take every measure to ensure [Figareau and Paul were] aware of the
mediation.” (Dkt. 73-1 3). A staff member avers that she confirmed their attendance as late as
January 31, 2020. (Dkt. 73-2 4 6; Dkt. 73-3 3). Subsequent attempts to contact Figareau and Paul,
including by telephone, visits to their residence, and correspondence via email, U.S. mail, and hand
delivery, were unsuccessful. (Dkt. 73-2).

Diez-Arguelles avers that on the morning of mediation, he notified Publix and the mediator
that Figareau and Paul were not joining, and that he “had full settlement authority and was willing
to move forward with the mediation without [Figareau and Paul] if they were.” (Dkt. 73-1 § 4). He
avers that “[n]either the Mediator nor the Plaintiff objected and the mediation moved forward with
proposals to settle.” (Id).

On March 6, 2020, Figareau and Paul contacted Diez-Arguelles and informed him that they
had changed their phone numbers and been preoccupied with the care of a sick relative. (Dkt. 73-
1 ¥ 7). Figareau avers that in early February she and Paul “temporarily moved in with [her] Father-
in-law to help care for him while he was in poor health” and that she was “therefore not checking
[her] email” and “had forgotten about the scheduled mediation.” (Dkt. 73-3 4 5-7).

Publix seeks sanctions and a finding that “all absent Defendants [are] jointly responsible
to pay (i) the entire cost of mediation, (ii) the costs of Plaintiff's counsel attending the Orlando
mediation, and (iii) the costs of preparing this motion.” (Dkt. 67 at 5).

DISCUSSION

Sanctions may be imposed for failure to appear at mediation, violations of Local Rules,
and violation of a court order. See Pinero v. Corp. Courts at Miami Lakes, Inc., 389 F. App’x. 886,
888 (11th Cir. 2010) (failure to appear at settlement conference); Castle v. Appalachian Tech.

Coll., 430 F. App’x. 840, 842 (11th Cir. 2011) (failure to comply with local rules); Moon v.
Case 8:19-cv-00545-JDW-AEP Document 85 Filed 05/11/20 Page 3 of 4 PagelD 1371

Newsome, 863 F.2d 835, 837 (11th Cir. 1989) (disregarding court orders). And as Local Rule
9.05(c) provides,
[uJnless otherwise excused by the presiding judge in writing, all parties,
corporate representatives, and any other required claims professionals
(insurance adjusters, etc.), shall be present at the Mediation Conference
with full authority to negotiate a settlement. Failure to comply with the
attendance or settlement authority requirements may subject a party to
sanctions by the Court.’

It is undisputed that Figareau and Paul did not attend the mediation as they were ordered
to. See Broad. Music, Inc. v. Bisla & Bisla, LLC, No. 8:11-cv-02273-T-27MAP, 2013 WL
12156460, at *2-3 (M.D. Fla. Feb. 4, 2013) (finding that failure to appear at mediation was
violation of court order and local rules). In response, Defendants observe that the mediation
occurred without objection by Publix or the mediator. (Dkt. 73 at 5). They contend that the
imposition of sanctions is not mandatory and that “circumstances would make this requested
sanction unjust,” specifically that the reason for Figareau and Paul’s non-attendance was the care
of a sick relative. (Id.).

While sanctions have been imposed for a party’s failure to appear at mediation, see, e.g.,
Redish vy. Blair, 5:14-cv-260-Oc, 2015 WL 5190585 (M.D. Fla. Sept. 4, 2015), some courts have
not imposed sanctions where counsel for the absent party attended the mediation with full

settlement authority, without objection. see, e.g., Cent. Transp. Intern., Inc. v. Glob. Advantage

Distrib., Inc., 2:06-cv-401-FtM-29SPC, 2007 WL 3124722 (M.D. Fla. Oct. 24, 2007); cf Ceus v.

 

2 Additionally, Federal Rule of Civil Procedure 16(f) provides that “[o]n motion or on its own, the court may
issue any just orders, including those authorized by Rule 37(b)(2)(A) (ii-vii), if a party or its attorney: (A) fails to
appear at a scheduling or other pretrial conference; .. . or (C) fails to obey a scheduling or other pretrial order.” Under
Rule 16(f)(2), “[i]nstead of or in addition to any other sanction, the court must order the party, its attorney, or both to
pay the reasonable expenses—including attorney’s fees—incurred because of any noncompliance with this rule, unless
the noncompliance was substantially justified or other circumstances make an award of expenses unjust.”

4
3
Case 8:19-cv-00545-JDW-AEP Document 85 Filed 05/11/20 Page 4 of 4 PagelD 1372

City of Tampa, No. 18-10484, 2020 WL 525559, at *12 (11th Cir. Feb. 3, 2020) (declining to
impose sanctions for failure to appear at mediation since, although plaintiff and his counsel “did
violate this Court’s rules, there is no evidence of bad faith”).

At this stage, sanctions are not warranted, since Figareau and Paul’s counsel participated
in the mediation with full settlement authority and without objection. And it appears that settlement
offers were made. See (Dkt. 73 at 4). Publix has not refuted Defendants’ contentions that counsel
used reasonable methods to attempt to contact Figareau and Paul. (Dkts. 73-1, 73-2, 73-3).

Surprisingly, it is apparent that Figareau and Paul have failed to maintain communications
with their attorneys during this litigation. While caring for a sick relative plausibly constitutes a
reason to postpone the mediation or an accommodation to participate remotely, Defendants are

cautioned that future non-compliance with court orders will likely result in sanctions.
%

//) =

DONE AND ORDERED this // day of May, 2020.

 

United States District J udge

Copies to: Counsel of Record
